Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-1997

Green v. Phila Housing Auth
Precedential or Non-Precedential:

Docket 95-1908




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Green v. Phila Housing Auth" (1997). 1997 Decisions. Paper 61.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/61


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        FOR PUBLICATION

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          ___________

                          No. 95-1908
                          ___________



                         DONALD GREEN,
                                   Appellant

                               v.

                PHILADELPHIA HOUSING AUTHORITY;
           WILLIAM BERGMAN, INTERIM CHIEF OF POLICE;
     DANIEL ROSENSTEIN, CAPTAIN; JOHN CRESCI, DEPUTY CHIEF,
          IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES
       AS OFFICIALS OF THE PHILADELPHIA HOUSING AUTHORITY



         _______________________________________________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 94-cv-02885)
                       ___________________


                      Argued June 12, 1996

            Before: SCIRICA and ROTH, Circuit Judges
        and RESTANI, Judge, Court of International Trade*

                       __________________

                   ORDER AMENDING SLIP OPINION
                       __________________



          IT IS HEREBY ORDERED that the slip opinion in the above

case, filed January 31, 1997, be amended as follows:



*The Honorable Jane A. Restani, Judge, United States Court of
International Trade, sitting by designation.


                               1
          1. Page 13, line 8: Delete the last sentence of the
paragraph and substitute in its place, "Therefore under the facts
of this case any pretext is irrelevant."

          2. By signaling footnote 9 at the end of the first
full paragraph on page 13, line 9 (after the word "irrelevant."),
and inserting the following footnote:

9.   A pretextual argument is appropriate when there is a question
                whether an employee was penalized because of the
                challenged speech or for some other reason, or
                when there is a question whether the employer held
                an "erroneous and unreasonable belief about what
                plaintiff said." Waters, 114 S. Ct. at 1889. The
                Supreme Court remanded in Waters because there was
                a "question whether Churchill was actually fired
                because of those statements, or because of
                something else." Id. But this is not at issue
                here. It is undisputed that Green was transferred
                because of his "statements," not for some other
                reason. Nor is there a dispute the Philadelphia
                Housing Authority Police Department reasonably
                believed that Green appeared at the bail hearing.

          3.   Renumber all subsequent footnotes.


                                 BY THE COURT,



                                 /s/ Anthony J. Scirica

                                          Circuit Judge

DATED: March 13, 1997




                                2